Citation Nr: 0929867	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a deviated septum.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a deviated septum.  

In September 2008, the Board remanded this case.  It has 
since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review of the claims file, the Veteran has reported his 
address as "95 B..." and his business address as "106 W...."  
In April 2009, the RO sent the Veteran a letter to the "95 
B..." address asking whether he wanted a travel board or 
videoconference hearing.  In May 2009, the RO sent a letter 
to "30 B..." notifying the Veteran that a travel board 
hearing had been scheduled for July 2009.  This letter was 
apparently returned to sender as "no such number, unable to 
forward."  Subsequent notation indicates that a copy of the 
letter was resent to the "30 B..." address per the Veteran.  
The Veteran did not report for the scheduled hearing.

On review, the Board is unable to determine whether the 
Veteran actually received notice of the scheduled hearing.  
The Board acknowledges that the "30 B..." address was 
supposedly provided by the Veteran; however, the Board is 
unable to identify correspondence from the Veteran reporting 
the address change.  Additionally, correspondence to this 
address appears to have been returned for the cited reason of 
there being "no such number."  It must also be noted that 
an Internet search for the Veteran's address yields both the 
"95 B..." and "106 W..." addresses, but not the "30 B..." 
address.
 
Considering the circumstances of this case, the Board finds 
that additional development is necessary to determine the 
Veteran's appropriate mailing address for VA correspondence.  
Thereafter, the Veteran should be given another opportunity 
to attend a travel board hearing.  



Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran at both addresses 
provided by him in written 
correspondence contained in the file 
("95 B..." and "106 W...") to verify the 
most appropriate mailing address for VA 
correspondence.  All efforts to obtain 
this information should be documented 
in the file.  

2.	Once the appropriate address is 
verified, schedule the Veteran for a 
travel board hearing at the local RO.  
Provide him reasonable advance notice 
of the date, time, and location of the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

